IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00281-CV
 
Flying Diamond-West Madisonville 
Limited Partnership, Sol Levine, and 
Mardan Energy Corporation,
                                                                                    Appellants
 v.
 
GW Petroleum, Inc., Great Western 
Onshore, Inc., Forcenergy Onshore, Inc., 
Cascade Energy Corporation, Faulconer 
1996 LLC, Gulfwest Oil Company, and 
Gulfwest Oil & Gas Company,
                                                                                    Appellees
 
 

From the 278th District Court
Madison County, Texas
Trial Court No. 6354
 

MEMORANDUM  Opinion





 
            Appellants, Flying Diamond-West
Madisonville Limited Partnership, Sol Levine, and Mardan Energy Corporation
filed a notice of appeal on September 13, 2007.  This Court issued its opinion
and judgment affirming in part and reversing in part on August 26, 2009.  A
motion for rehearing was filed on September 11, 2009.  This Court referred this
cause to mediation on October 7, 2009.  
            Appellants and Appellees now jointly
seek a dismissal of this appeal because the parties have settled their dispute
in mediation and they no longer wish to pursue the appeal.  The parties have
agreed that the costs of appeal should be borne by the party incurring them.
            Therefore, we withdraw the prior
judgment entered in this cause dated August 26, 2009.  The opinion of the Court
issued on August 26, 2009 is not withdrawn.  Tex.
R. App. P. 42.1(c).
            Accordingly, this appeal is dismissed
and the court costs are assessed against the party incurring them.  Tex. R. App. P. 42.1.  The motion for
rehearing is denied as moot.
 
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Dismissed
Opinion
delivered and filed April 14, 2010
[CV06]